DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 03/05/2020 has been acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PRESSURE SENSOR SYSTEM, MEASURING DEVICE AND METHOD FOR THE MANUFACTURE THEREOF HAVING A SUPPORT STRUCTURE BEING FORMED BY A LAND GRIF ARRAY/MOLD PREMOLD STRUCTURE

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 28 in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11, 13, 17 & 19 of copending Application No. 16/631,231 in view of Chang et al (US 9425119 B2). 
Claim 16 of the pending Application and claim 11 of copending Application No. 16/631,231 teaches a pressure sensor system comprising: at least one pressure sensor unit configured as a system-in-package; wherein the pressure sensor unit includes a supporting structure including a cavity with a sensor element situated in the cavity, the supporting structure being formed by a land grid array/mold premold (LGA/MPM) 
However, copending Application No. 16/631,231 does not teach electrical contact elements being provided on one structure side.
Chang et al teaches a pressure sensor wafer (30) having a MEMS element (Column 4, lines 59-61; Figure 3A) further comprising electrical contact elements (302) being provided on one structure side (30a, i.e. first surface) (Column 4, lines 52-58; Figure 3A).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide electrical contact elements as taught by Chang et al into the pressure sensor system of copending Application No. 16/631,231 for the purpose of forming electrical connections between the electronic components of the pressure sensor for optimal use (Column 5, lines 12-15; Cheng et al).
Claim 17 of Application 16/633,051 and claim 13 of copending Application No. 16/631,231 teaches wherein the sensor element includes an advanced porous silicon MEMS (APSM) sensor element.
Claim 20 of Application 16/633,051 and claim 17 of copending Application No. 16/631,231 teaches wherein the incompressible fluid is designed includes an oil and/or a synthetic oil.

However, copending Application No. 16/631,231 does not teach electrical contact elements being provided on one structure side.
Chang et al teaches a pressure sensor wafer (30) having a MEMS element (Column 4, lines 59-61; Figure 3A) further comprising electrical contact elements (302) being provided on one structure side (30a, i.e. first surface) (Column 4, lines 52-58; Figure 3A).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide electrical contact elements as taught by Chang et al into the pressure sensor system of copending Application No. 16/631,231 for the purpose of forming electrical connections between the electronic .
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 28 & 29 are allowed.
Claims 16-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In the Examiner’s opinion in regards to claim 16, Han et al (US 20160061677 A1) teaches a pressure sensor system comprising at least one pressure sensor unit (100), wherein the pressure sensor unit (100) includes at least one sensor element (110) which is situated in a cavity (106) of a support structure (202, i.e. base substrate) (Paragraph 0049) wherein the at least one sensor element (110) together with the support structure (202) being embedded to form the pressure sensor unit (100) and the support structure (202) being formed by a land grid array/mold premold structure (LGA/MPM) (Paragraph 0048), the pressure sensor unit (100) being introduced into a sensor housing (Figure 11A) to be provided with a diaphragm (104) and being supported therein (Paragraph 0049; Figure 11A).  
However, Han et al does not teach the structural limitations of the pressure sensor system further comprising a residual volume of the sensor housing being filled 

In the Examiner’s opinion in regards to claim 22, Han et al (US 20160061677 A1) teaches a pressure sensor system comprising at least one pressure sensor unit (100), wherein the pressure sensor unit (100) includes at least one sensor element (110) which is situated in a cavity (106) of a support structure (202, i.e. base substrate) (Paragraph 0049) wherein the at least one sensor element (110) together with the support structure (202) being embedded to form the pressure sensor unit (100) and the support structure (202) being formed by a land grid array/mold premold structure (LGA/MPM) (Paragraph 0048), the pressure sensor unit (100) being introduced into a sensor housing (Figure 11A) to be provided with a diaphragm (104) and being supported therein (Paragraph 0049; Figure 11A).  
However, Han et al does not teach the pressure sensor system further comprising the method steps of situating the sensor element in a cavity of a support structure into which at least one signal processing element, in particular, an ASIC, being integrated, and subsequently embedding the support structure including the sensor 

In the Examiner’s opinion in regards to claim 28, Han et al (US 20160061677 A1) teaches a pressure sensor system comprising at least one pressure sensor unit (100), wherein the pressure sensor unit (100) includes at least one sensor element (110) which is situated in a cavity (106) of a support structure (202, i.e. base substrate) (Paragraph 0049) wherein the at least one sensor element (110) together with the support structure (202) being embedded to form the pressure sensor unit (100) and the support structure (202) being formed by a land grid array/mold premold structure (LGA/MPM) (Paragraph 0048), the pressure sensor unit (100) being introduced into a sensor housing (Figure 11A) to be provided with a diaphragm (104) and being supported therein (Paragraph 0049; Figure 11A).  
However, Han et al does not teach the structural limitations of the pressure sensor system further comprising a number of receptacles corresponding to the number of pressure sensor systems being provided at the measuring device, in which the at least one pressure sensor system being accommodated, in the usage position, so that it is supported at a kind of flange of a connecting piece of the measuring device with an edge formed by a housing ring with a diaphragm facing a working fluid with the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al (US 9425119 B2) - A package structure is provided, which includes: a wafer having a surface with a groove, a thin film closing an open end of the groove and electrical contacts; a chip having a surface with a conductive layer and an opposite surface with a concave portion and a seal ring located at a periphery of the concave portion, the chip being disposed on the wafer with the seal ring surrounding the thin film and the electrical contacts located outside the seal ring; an encapsulant formed on the wafer for encapsulating the chip and the electrical contacts; a plurality of sub-conductive wires embedded in the encapsulant with one ends exposed from a top surface of the encapsulant and the other ends in electrical connection with the electrical contacts; and a through hole penetrating the wafer and communicating with the concave portion, thereby reducing the fabrication cost and size of the package structure.
Hooper et al (US 20110036174 A1) - The present invention is directed in general to the field of pressure sensor devices. In one aspect, the present invention relates to a micro-electro mechanical system (MEMS) pressure sensor having an improved packaging scheme for producing low cost differential pressure systems.
Hooper et al (US 20100199777 A1) - The present invention is directed in general to the field of pressure sensor devices. In one aspect, the present invention relates to a micro-electro mechanical system (MEMS) pressure sensor having an improved packaging scheme for producing low cost tire pressure monitoring systems for the automotive industry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/J.L.J/           Examiner, Art Unit 2856                                                                                                                                                                                             

/ANDRE J ALLEN/           Primary Examiner, Art Unit 2856